Citation Nr: 1624557	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-29 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the termination of nonservice-connected pension was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, MD.  Jurisdiction over this claim is now with the RO and Pension Center in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board hearing in Washington, D.C. on his November 2011 formal appeal.  His representative submitted an April 2016 statement indicating that he wished to have a video hearing at his local RO in Baltimore, MD instead.  As the Veteran has requested a hearing and has not yet been provided with one, remand is required.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Baltimore RO before a Veterans Law Judge.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




